Citation Nr: 0714407	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  02-17 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes, lumbosacral spine with history of lumbosacral 
strain, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based in 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  These issues were previously before the 
Board in February 2005.


FINDINGS OF FACT

1.  The veteran's low back disability has been productive of 
complaints of pain and tenderness; objectively, the evidence 
shows functional impairment comparable to no more than 
moderate limitation of motion, with flexion to 50 degrees.

2.  The veteran's service-connected disabilities are post-
traumatic stress disorder (PTSD), rated 30 percent disabling; 
lumbar spine disability, rated 20 percent disabling; 
tinnitus, rated 10 percent disabling; and neck disability, 
rated 10 percent disabling.  The combined disability rating 
is 60 percent.

3.  The veteran's service-connected disabilities are of such 
nature and severity as to prevent his participation in any 
regular substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 20 percent for degenerative changes, lumbosacral spine 
with history of lumbosacral strain, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Codes 5292 and 5295 (as in effect 
prior to September 26, 2003) and Diagnostic Code 5237 (as in 
effect from September 26, 2003).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.340, 3.341, 
4.15, 4.16, 4.18, 4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in February 2005 and June 2005, the 
veteran was informed of the evidence and information 
necessary to substantiate the claims, the information 
required to enable VA to obtain evidence in support of the 
claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  The VCAA letters informed the 
veteran that he should submit any medical evidence pertinent 
to the claims.

While complete VCAA notice was not provided to the appellant 
prior to the initial adjudication, the claim was 
readjudicated after he received all critical notice, and he 
has had an opportunity to respond (see November 2005 
supplemental statement of the case).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  The procedure outlined is not at odds with the 
principles espoused in Pelegrini.

As no disability rating or effective date will be assigned, 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Duty to Assist

The veteran's service medical records, private medical 
records, and VA medical records are associated with the 
claims file.  The veteran has undergone VA examinations that 
have addressed the medical questions presented by this 
appeal.  The veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met.  Accordingly, the Board will 
address the merits of the claims.

I.  Low back

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, extensive 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to this claim.

At the outset, it is observed that the schedular criteria for 
evaluating disabilities of the spine have undergone revision 
twice during the pendency of this appeal.  The first 
amendment, affecting Diagnostic code 5293, was effective 
September 23, 2002.  The next amendment affected general 
diseases of the spine and became effective September 26, 
2003.

It is found that the diagnostic criteria pertaining to 
intervertebral disc syndrome are not for application in the 
present appeal.  There is no competent evidence of record 
indicating that disc disease is a component of the service-
connected lumbar spine disability (the Board notes that disc 
disease of the cervical spine has been noted), and the 
veteran has not asserted that he has lumbar spine disc 
disease.  As for neurological symptoms themselves, the Board 
notes that an August 1995 VA examiner specifically stated 
that the veteran's low back disability had no objective 
neurological deficits and no EMG evidence of radiculopathy.  
Lumbar spine diagnoses both prior to and after September 2003 
do not reflect lumbar spine disc disease.  This obviates the 
need for analysis under Diagnostic Code 5293 as in effect 
prior to and as of September 23, 2002.

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent evaluation for mechanical low back pain 
pursuant to Diagnostic Code 5295.  That Diagnostic Code, as 
in effect prior to September 26, 2003, provides for a 20 
percent rating where there is evidence of muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent rating is 
assigned for severe lumbosacral strain, with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

The Board had reviewed the evidence of record and finds that, 
during the period in question, the veteran's disability 
picture is appropriately reflected by the currently assigned 
20 percent rating under the old version of Diagnostic Code 
5295.  Indeed, a January 2002 VA examination revealed that 
the veteran had a normal gait and indicated that his back was 
painless at the time of the examination.  There was no muscle 
spasm or fixed defects noted.  Regarding range of motion, the 
veteran had forward flexion to 50 degrees, extension to 35 
degrees, lateral flexion (bilaterally) to 40 degrees, and 
rotation (bilaterally) to 35 degrees.  It was noted that the 
veteran had full and painless range of motion except when 
performing forward flexion.  X-rays of the lumbar spine were 
normal, and the diagnosis was intermittent lumbosacral 
strain.

The objective evidence, as discussed above, does not 
demonstrate listing of the whole spine to the opposite side, 
or positive Goldthwaite's sign.  The evidence also fails to 
establish loss of lateral motion with osteo-arthritic 
changes.  The veteran does have limited forward flexion, but 
such is adequately accounted for in the presently assigned 20 
percent evaluation under Diagnostic Code 5295.

The Board has also considered whether any alternate 
Diagnostic Codes as in effect prior to September 26, 2003, 
serve as a basis for an increased rating.  In this regard, 
Diagnostic Code is 5292, for limitation of motion of the 
lumbar spine, is applicable.  That Code section provides a 20 
percent evaluation where the evidence demonstrates moderate 
limitation of motion.  A 40 percent rating is for application 
where there is severe limitation of lumbar spine motion.

The Board finds that the evidence of record does not reveal 
severe limitation of lumbar spine motion consistent with a 40 
percent evaluation under Diagnostic Code 5292, even when 
considering additional functional limitation per 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  While VA examination in January 2002 revealed 
limited forward flexion to 50 degrees, the other range of 
motion  findings were essentially normal.  Further, the Board 
can not find any indication from the January 2002 VA examiner 
that the veteran had any functional loss such as weakness, 
incoordination, or fatigability associated with the veteran's 
low back disability.  While pain was noted on forward 
flexion, the veteran still had flexion to 50 degrees, and, 
such findings simply do not reflect severe limitation of 
motion under Diagnostic Code 5292.

No other Diagnostic Codes are found to be relevant in 
evaluating the veteran's service-connected low back 
disability.  As there is no evidence of vertebral fracture, 
Diagnostic Code 5285 is not for application.  Similarly, as 
the evidence does not reveal a disability picture analogous 
to ankylosis, Diagnostic Codes 5286 and 5289 do not apply.  
Based on the above, the rating schedule as in effect prior to 
September 26, 2003, cannot afford a rating in excess of 20 
percent for the veteran's service-connected low back 
disability.

Finally, the diagnostic criteria pertinent to spinal 
disabilities in general were revised effective September 26, 
2003 (as codified in relevant part at 38 C.F.R. § 4.71, 
Diagnostic Codes 5237, 5238, 5243 (2006).  Under these 
relevant provisions, lumbosacral strain warrants a 20 percent 
evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees, but not greater 
than 60 degrees, or the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees, or there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5237 for 
lumbosacral strain.

The Board has reviewed the competent evidence and finds no 
support for assignment of the next-higher 40 percent 
evaluation under the general rating formula for diseases and 
injuries of the spine.  Indeed, there is no showing that 
forward flexion of the thoracolumbar spine is limited to 30 
degrees or less.  To the contrary, upon VA examination in 
August 2004, the veteran had forward flexion to 80 degrees 
with complaint of pain, extension was to 30 degrees with 
complaint of pain, bilateral twisting to 30 degrees with no 
complaint of pain, and bilateral side bending was to 25 
degrees with the remark that "he feels that one 
bilaterally."  There was also no showing of favorable 
ankylosis of the entire thoracolumbar spine.

The Board does acknowledge consideration of additional 
functional impairment due to factors such as pain, weakness 
and fatigability.  38 C.F.R. §§ 4.40, 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Regarding range of 
motion, while the August 2004 VA examination indicated pain 
at the end of flexion, extension and side bending, as well as 
some lumbar spine tenderness upon palpation, there was no 
evidence of incoordination, weakness or fatigability.  The 
veteran's complaints of pain have been contemplated in the 
current rating assignment, as discussed above.  The overall 
evidence, as described above, does not reveal a disability 
picture most nearly approximating a 40 percent evaluation 
even with consideration of whether there was additional 
functional impairment due to DeLuca factors.

In conclusion, the evidence of record reveals a disability 
picture consistent with the 20 percent evaluation assigned 
throughout the rating period on appeal.  There is no basis 
for an increased rating.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board has considered assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  The record does 
not show that the veteran's low back disability has required 
hospitalization, or that manifestations of the disability 
exceed those contemplated by the schedular criteria.  There 
is no suggestion in the record that this disability, by 
itself, has resulted in marked interference with employment.  
Therefore, assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

II.  TDIU

The veteran essentially claims that he is unable to work due 
to problems associated with his service-connected 
disabilities.  In VA Form 21-8940, received by VA in July 
2001, the veteran asserted that he last worked full-time in 
October 2000 as the owner of a store.  The veteran's DD Form 
214 indicates that he completed eight years of elementary 
school.

According to the law, entitlement to a TDIU requires evidence 
of service-connected disability so severe that it is 
impossible for the veteran in particular, or an average 
person in general, to follow a substantially gainful 
occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 
4.16.  In reaching such a determination, the central inquiry 
is "whether the veteran's service-connected disabilities 
alone are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).  In addition to the 
foregoing, there must be evidence that the disabled person is 
unable to secure or follow a substantially gainful 
occupation.  Id.  Marginal employment is not considered 
substantially gainful employment.  Id.  A total disability 
rating may also be assigned pursuant to the procedures set 
forth in 38 C.F.R. § 4.16(b) for veterans who are unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).

In the present case, service connection is currently 
established for PTSD, rated 30 percent disabling; lumbar 
spine disability, rated 20 percent disabling; tinnitus, rated 
10 percent disabling; and neck disability, rated 10 percent 
disabling.  The combined disability rating is 60 percent.

The veteran's service-connected disabilities do not satisfy 
the criteria of § 4.16(a).  Nevertheless, veterans who are 
unable to secure and follow a substantially gainful 
occupation because of service-connected disabilities are to 
be rated totally disabled.  The Board will now review the 
evidence of record to see if it demonstrates that the veteran 
is unable to secure or follow a substantially gainful 
occupation due to service-connected disability.

At a December 2003 VA PTSD examination, the veteran indicated 
that he had an eighth grade education and worked for several 
years in construction after leaving school.  Following his 
military service, the veteran stated that he spent 11 years 
in a good job as a tool grinder in a factory, but eventually 
the noise continued to bother him (his nerves) and a family 
doctor told him to leave his job.  He then opened a grocery 
store for about 28 years, but found that because of his 
nervous condition he could not work directly with customers 
and had difficulty serving at the cash register.  As a 
result, he stated that the grocery store was no longer 
profitable as he had to hire employees to do the work he used 
to do.  Due to such circumstances, the veteran stated that 
four years prior he had to sell the store.  The examiner 
essentially indicated that the veteran had been unable to 
continue with his business due to physical (characterized as 
recurrent urinary tract infections and musculoskeletal 
problems) and emotional problems.  The GAF was 55, which the 
examiner noted to be indicative of moderately severe 
difficulty in occupational functioning.

In an addendum dated in July 2005, the August 2004 VA spine 
examiner essentially stated that the veteran's physical 
conditions did not preclude gainful employment.  In 
particular, the examiner noted that the veteran's low back 
condition should not preclude gainful employment with the 
restriction of limited lifting.  The examiner noted that the 
veteran's foot condition appeared to have a greater impact on 
limiting his mobility and employability than his chronic neck 
strain and right knee strain.

The Board notes that the veteran has an eighth grade 
education, and for the past nearly three decades, has gained 
his livelihood by owning and operating a grocery store.  With 
resolution of doubt in the veteran's favor, the Board finds 
that a fair reading of the December 2003 VA examiner's 
comments in conjunction with those contained in the July 2005 
addendum reveals that the veteran's PTSD and spinal 
disabilities preclude him from obtaining and maintaining 
gainful employment.  The Board again notes that the veteran's 
PTSD, just by itself, results in moderately severe difficulty 
in occupational functioning.  When also considering the 
veteran's low and upper back disabilities, the Board finds 
that, when focusing on the veteran's long-time employment 
operating a store, that these disabilities have precluded him 
from maintaining such work.

The Board notes that marginal employment is not to be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a).  The standard, as in this case, is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.  See generally Moore v. 
Derwinski, 1 Vet. App. 356 (1991).  The Board notes that the 
veteran has received no education beyond the eighth grade, 
and it appears that any gainful employment he could be 
engaged in would involve the use of his back (in one form or 
another) and at least some contact with people.  While the 
Board acknowledges that the veteran has obviously obtained 
skills and experiences while working as a store operator, it 
appears that the veteran would be unable to perform the 
duties of a store manager at this time.  Further, there is no 
evidence in the file indicating that the veteran is capable 
of performing even general employment, and what such 
employment would entail.

In conclusion, the evidence of record supports a grant of 
TDIU.  While it may be argued that the competent evidence is 
in equipoise as to whether the veteran is precluded from 
substantially gainful employment as a result of his service-
connected disabilities, in such cases, doubt is resolved in 
the veteran's favor.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 20 percent for 
degenerative changes, lumbosacral spine with history of 
lumbosacral strain is denied.

TDIU is granted, subject to governing criteria applicable to 
the payment of monetary benefits.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


